DETAILED ACTION
This correspondence is in response to the communications received February 16, 2022.  Claims 1 and 3-15 are under consideration.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


REASONS FOR ALLOWANCE
Claims 1 and 3-15 are allowed. 

The following is an Examiner's statement of reasons for allowance: The three dimensional semiconductor memory as recited in the claims of the instant invention fail to be taught by the prior art cited of interest. 

Regarding claim 1, the prior art discloses a three dimensional semiconductor memory, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed features in conjunction with the orientation arrangement of and specific material compositions of the “first stacked body” through “fifth stacked body”.  

    PNG
    media_image1.png
    736
    1061
    media_image1.png
    Greyscale

Regarding claim 1, the Applicant discloses in Figs. 3 and 14, a semiconductor memory comprising:

a first stacked body including a first conductor (the “first conductor” is 21B of PN1 in Fig. 14 as discussed in specification, page 38, seventh to fourth last lines of the page, where the “first stacked body” further includes in addition to noted 21B, a “a first insulator and a second conductor alternately stacked on the first conductor”) and an alternating stack of first insulators 

the first stacked body including first (“the cell region CA (e.g., a first region)”, pg. 12, first paragraph, as can be seen in plan view in Figs. 3 and 4), second (“the lead region HA (e.g., a second region)”, pg. 12, first paragraph, as can be seen in plan view in Figs. 3 and 4), and third (“the C4 connection region C4tap (e.g., a third region)”, pg. 12, first paragraph, as can be seen in plan view in Figs. 3 and 4) regions in this order along a first direction crossing a stacking direction of the first stacked body (regions are arranged along horizontal direction which crosses the vertical stacking direction);

    PNG
    media_image2.png
    627
    898
    media_image2.png
    Greyscale

a second stacked body (“The second stacked body includes a third conductor (for example, 21B of PN2 in Fig. 14)”, last sentence of pg. 38) including a third conductor (21B) and an alternating stack of second insulators (insulating layers between 21B and word lines) and 

a columnar first contact (CS, with spacer SP and conductor 46) provided on a lowermost conductor (21B) among the second conductors (23) in the first region (CS among 23 in CA of PN1 side);

a columnar second contact provided on a lowermost conductor among the fourth conductors in the sixth region (CS among 23 in CA of PN2 side);

a plurality of first pillars, each of the first pillars extending through the first stacked body in the second region, and including memory cell regions at intersections with the second conductors (vertical channels MP that create memory sites with the word lines 23 in CA);

a plurality of second pillars, each of the second pillars extending through the second stacked body in the fifth region, and including memory cell regions at intersections with the fourth conductors (vertical channels MP that create memory sites with the word lines 23, in mirrored region CA);



a third insulator provided between the fifth conductor and the first conductor (SLT, first paragraph, page 39);

a fourth stacked body (as annotated by Examiner above) provided between the third stacked body and the second stacked body (shown in annotated figure above), the fourth stacked body including a seventh conductor (21B-2, which is the 21B immediately to the left of the right most SLT) and an alternating stack of fifth insulators and eighth conductors above the seventh conductor (stack of 22, 23 alternatingly stacked with unlabeled insulation layers); and

a sixth insulator (material immediately between 21B-1 and 21B-2) provided between the seventh conductor (21B-2, which is the 21B immediately to the left of the right most SLT) and the third conductor (21B-1, which is the 21B immediately to the right of the left most SLT); and

a fifth stacked body (PNdiv area, as annotated by Examiner above) provided between the third stacked body and the fourth stacked body (shown in annotated figure above), the fifth stacked body including a seventh insulator and an alternating stack of eighth insulators and ninth insulators above the seventh insulator (the “seventh insulator” is interpreted to be the lowest 

wherein the ninth insulators are in contact with the sixth conductors, respectively, and the eighth conductors (insulators between word lines and the word lines themselves 23 are in contact with 51), respectively.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/EDUARDO A RODELA/            Primary Examiner, Art Unit 2893